

115 S2086 IS: Resilience Investment, Support, and Expansion from Trauma Act
U.S. Senate
2021-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2086IN THE SENATE OF THE UNITED STATESJune 16, 2021Mr. Durbin (for himself, Mrs. Capito, Ms. Duckworth, and Ms. Murkowski) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo improve the identification and support of children and families who experience trauma.1.Short titleThis Act may be cited as the Resilience Investment, Support, and Expansion from Trauma Act or the RISE from Trauma Act.ICommunity programming101.Trauma and resilience-related coordinating bodiesTitle V of the Public Health Service Act is amended by inserting after section 520A (42 U.S.C. 290bb-32) the following:520B.Local coordinating bodies to address community trauma, prevention, and resilience(a)Grants(1)In generalThe Secretary, in coordination with the Director of the Centers for Disease Control and Prevention and the Assistant Secretary, shall award grants to State, county, local, or Indian tribe or tribal organizations (as such terms are defined in section 4 of the Indian Self-Determination Act and Education Assistance Act) or nonprofit private entities for demonstration projects to enable such entities to act as coordinating bodies to prevent or mitigate the impact of trauma and toxic stress in a community, or promote resilience by fostering protective factors.(2)AmountThe Secretary shall award such grants in amounts of not more than $6,000,000.(3)DurationThe Secretary shall award such grants for periods of 4 years.(b)Eligible entities(1)In generalTo be eligible to receive a grant under this section, an entity shall include 1 or more representatives from at least 5 of the categories described in paragraph (2).(2)CompositionThe categories referred to in paragraph (1) are—(A)governmental agencies, such as public health, mental health, human services, or child welfare agencies, that provide training related to covered services or conduct activities to screen, assess, provide services or referrals, prevent, or provide treatment to support infants, children, youth, and their families as appropriate, that have experienced or are at risk of experiencing trauma;(B)faculty or qualified staff at an institution of higher education (as defined in section 101(a) of the Higher Education Act of 1965) or representatives of a local member of the National Child Traumatic Stress Network, in an area related to screening, assessment, service provision or referral, prevention, or treatment to support infants, children, youth, and their families, as appropriate, that have experienced or are at risk of experiencing trauma;(C)hospitals, health care clinics, or other health care institutions, such as mental health and substance use disorder treatment facilities;(D)criminal justice representatives related to adults and juveniles, which may include law enforcement or judicial or court employees;(E)local educational agencies (as defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)) or agencies responsible for early childhood education programs, which may include Head Start and Early Head Start agencies;(F)workforce development, job training, or business associations;(G)nonprofit, community-based faith, human services, civic, or social services organizations, including participants in a national or community service program (as described in section 122 of the National and Community Service Act of 1990 (42 U.S.C. 12572)), providers of after-school programs, home visiting programs, family resource centers, agencies that serve victims of domestic and family violence or child abuse, or programs to prevent or address the impact of violence and addiction; and(H)the general public, including individuals who have experienced trauma who can appropriately represent populations and activities relevant to the community that will be served by the entity.(3)QualificationsIn order for an entity to be eligible to receive the grant under this section, the representatives included in the entity shall, collectively, have training and expertise concerning childhood trauma, resilience, and covered services.(c)ApplicationTo be eligible to receive a grant under this section, an entity shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.(d)PriorityIn awarding grants under this section, the Secretary shall give priority to entities proposing to serve communities or populations that have faced or currently face high rates of community trauma, including from intergenerational poverty, civil unrest, discrimination, or oppression, which may include an evaluation of—(1)an age-adjusted rate of drug overdose deaths that is above the national overdose mortality rate, as determined by the Director of the Centers for Disease Control and Prevention; (2)an age-adjusted rate of violence-related (or intentional) injury deaths that is above the national average, as determined by the Director of the Centers for Disease Control and Prevention; and(3)a rate of involvement in the child welfare or juvenile justice systems that is above the national average, as determined by the Secretary.(e)Use of fundsAn entity that receives a grant under this section to act as a coordinating body may use the grant funds to—(1)bring together stakeholders who provide or use services in, or have expertise concerning, covered settings to identify community needs and resources related to covered services, and to build on any needs assessments conducted by organizations or groups represented on the coordinating body;(2)(A)collect data, on indicators to reflect local priority issues, including across multiple covered settings and disaggregated by age, race, and any other appropriate metrics; and(B)use the data to identify unique community challenges and barriers, community strengths and assets, gaps in services, and high-need areas, related to covered services;(3)build awareness, skills, and leadership (including through trauma-informed and resilience-focused training and public outreach campaigns) on covered services in covered settings; (4)develop a strategic plan, in partnership with members of the served community or population, that identifies—(A)policy goals and coordination opportunities to address community needs and local priority issues (including coordination in applying for or utilizing existing grants, insurance coverage, or other government programs), including for communities of color and relating to delivering and implementing covered services; and(B)a comprehensive, integrated approach for the entity and its members to prevent and mitigate the impact of exposure to trauma or toxic stress in the community, and to assist the community in healing from existing and prior exposure to trauma through promotion of resilience and fostering protective factors;(5)implement such strategic plans in the local community, including through the delivery of covered services in covered settings; and(6)identify funding sources and partner with community stakeholders to sustainably continue activities after the end of the grant period.(f)Supplement not supplantAmounts made available under this section shall be used to supplement and not supplant other Federal, State, and local public funds and private funds expended to provide trauma-related coordination activities.(g)EvaluationAt the end of the period for which grants are awarded under this section, the Secretary shall conduct an evaluation of the activities carried out under each grant under this section. In conducting the evaluation, the Secretary shall assess the outcomes of the grant activities carried out by each grant recipient, including outcomes related to health, education, child welfare, criminal justice involvement, or other measurable outcomes pertaining to wellbeing and societal impact. (h)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $600,000,000 for each of fiscal years 2022 through 2029.(i)DefinitionsIn this section:(1)Covered servicesThe term covered services means culturally responsive services, programs, models, or interventions that are evidence-based, evidence-informed, or promising best practices to support infants, children, youth, and their families as appropriate by preventing or mitigating the impact of trauma and toxic stress or promoting resilience by fostering protective factors, which may include the best practices developed under section 7132(d) of the SUPPORT for Patients and Communities Act (Public Law 115–271). (2)Covered settingThe term covered setting means the settings in which individuals may come into contact with infants, children, youth, and their families, as appropriate, who have experienced or are at risk of experiencing trauma, including schools, hospitals, settings where health care providers, including primary care and pediatric providers, provide services, early childhood education and care settings, home visiting settings, after-school program facilities, child welfare agency facilities, public health agency facilities, mental health treatment facilities, substance use disorder treatment facilities, faith-based institutions, domestic violence agencies, violence intervention organizations, child advocacy centers, homeless services system facilities, refugee services system facilities, juvenile justice system facilities, law enforcement agency facilities, Healthy Marriage Promotion or Responsible Fatherhood service settings, child support service settings, and service settings focused on individuals eligible for Temporary Assistance for Needy Families; and .102.Expansion of performance partnership pilot for children who have experienced or are at risk of experiencing trauma(a)In generalSection 526 of the Departments of Labor, Health and Human Services, and Education, and Related Agencies Appropriations Act, 2014 (42 U.S.C. 12301 note ) is amended—(1)in subsection (a), by adding at the end the following:(4)To improve outcomes for infants, children, and youth, and their families as appropriate, who have experienced or are at risk of experiencing trauma means to increase the rate at which individuals who have experienced or are at risk of experiencing trauma, including those who are low-income, homeless, involved with the child welfare system, involved in the juvenile justice system, have been victims of violence (including community, family, or sexual violence), unemployed, or not enrolled in or at risk of dropping out of an educational institution and live in a community that has faced acute or long-term exposure to substantial discrimination, historical oppression, intergenerational poverty, civil unrest, a high rate of violence or drug overdose deaths, achieve success in meeting educational, employment, health, developmental, community reentry, permanency from foster care, or other key goals.;(2)in subsection (b)—(A)in the subsection heading, by striking Fiscal Year 2014 and inserting Fiscal Years 2022 Through 2026;(B)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and by moving such subparagraphs, as so redesignated, 2 ems to the right;(C)by striking Federal agencies and inserting the following:(1)Disconnected youth pilotsFederal agencies; and(D)by adding at the end the following:(2)Trauma-informed care pilotsFederal agencies may use Federal discretionary funds that are made available in this Act or any appropriations Act, including across different or multiple years, for any of fiscal years 2022 through 2026 to carry out up to 10 Performance Partnership Pilots. Such Pilots shall—(A)be designed to improve outcomes for infants, children, and youth, and their families as appropriate, who have experienced or are at risk of experiencing trauma; and(B)involve Federal programs targeted on infants, children, and youth, and their families as appropriate, who have experienced or are at risk of experiencing trauma.;(3)in subsection (c)(2)—(A)in subparagraph (A), by striking 2018 and inserting 2025; and(B)in subparagraph (F), by inserting before the semicolon , including the age range for such population; and(4)in subsection (e), by striking 2018 and inserting 2025.(b)RequirementNot later than 9 months after the date of enactment of this Act, the Director of the Office of Management and Budget, working with the Attorney General and the Secretary of Labor, Secretary of Health and Human Services, Secretary of Education, and Secretary of Housing and Urban Development, and any other appropriate agency representative, shall, with respect to carrying out this section—(1)explore authorities to enable the issuance of appropriate start-up funding;(2)issue guidance documents, template waivers and performance measurements, best practices and lessons learned from prior pilot programs, recommendations for how to sustain projects after award periods, and other technical assistance documents as needed; and(3)align application timing periods to provide maximum flexibility, which may include the availability of initial planning periods for awardees.103.Hospital-based interventions to reduce readmissionsSection 393 of the Public Health Service Act (42 U.S.C. 280b–1a) is amended by adding at the end the following:(c)Hospital-Based interventions To reduce readmissions(1)GrantsThe Secretary shall award grants to eligible entities to deliver and evaluate hospital-based interventions to improve outcomes and reduce subsequent reinjury or readmissions of patients that present at a hospital after overdosing, attempting suicide, or suffering violent injury or abuse.(2)Eligible entitiesTo be eligible to receive a grant under this subsection and entity shall—(A)be a hospital or health system (including health systems operated by Indian tribes or tribal organizations as such terms are defined in section 4 of the Indian Self-Determination Act and Education Assistance Act); and(B)submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, which shall include demonstrated experience furnishing successful hospital-based trauma interventions to improve outcomes and prevent reinjury or readmission for patients presenting after overdosing, attempting suicide, or suffering violent injury or abuse.(3)Use of fundsAn entity shall use amounts received under a grant under this subsection to deliver, test, and evaluate hospital-based trauma-informed interventions for patients who present at hospitals with drug overdoses, suicide attempts, or violent injuries (such as domestic violence or intentional penetrating wounds, including gunshots and stabbings), or other presenting symptoms associated with exposure to trauma, violence, substance misuse, or suicidal ideation, to provide comprehensive education, screening, counseling, discharge planning, skills building, and long-term case management services to such individuals, and their guardians or caregivers as appropriate, to prevent hospital readmission, injury, and improve health, wellness, and safety outcomes. Such interventions may be furnished in coordination or partnership with qualified community-based organizations and may include or incorporate the best practices developed under section 7132(d) of the SUPPORT for Patients and Communities Act (Public Law 115–271). (4)Quality measuresAn entity that receive a grant under this section shall submit to the Secretary a report on the data and outcomes developed under the grant, including any quality measures developed, evaluated, and validated to prevent hospital readmissions for the patients served under the program involved.(5)Sustainable coverageThe Secretary, acting through the Administrator of the Centers for Medicare & Medicaid Services, shall evaluate existing authorities, flexibilities, and policies and disseminate appropriate and relevant information to eligible entities on the opportunities for health insurance coverage and reimbursement for the activities described in paragraph (3)..104.Training and certification guidelines for community figures(a)In generalNot later than one year after the date of enactment of this Act, the Secretary of Health and Human Services shall study and establish guidelines for use by States with respect to standards for training, certification, and partnership or supervision from licensed clinical professionals as appropriate, of community figures, including community mentors and trusted leaders, peers (including young adults and youth) with lived experiences, faith-based leaders, coaches and arts program leaders, and community paraprofessional providers such as out-of-school providers, to—(1)educate and promote an understanding of trauma, toxic stress, and resilience;(2)promote resilience by fostering protective factors and providing peer support services;(3)provide case management services and promote linkages to community services; and(4)deliver appropriate, culturally responsive, and trauma-informed practices.(b)RecommendationsTraining and certification guidelines under subsection (a) shall include recommendations for experience, education, and supervision requirements for, and partnerships between, such trained and certified community figures and other health care providers such that the trained and certified community figures may be reimbursed through the State Medicaid plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) for furnishing services to individuals enrolled in such plan.IIWorkforce development201.Training and recruitment of individuals from communities that have experienced high levels of trauma, violence, or addictionPart B of title VII of the Public Health Service Act (42 U.S.C. 293 et seq.) is amended by adding at the end the following:742.Individuals from communities that have experienced high levels of trauma, violence, or addictionIn carrying out activities under this part, the Secretary shall ensure that emphasis is provided on the recruitment of individuals from communities that have experienced high levels of trauma, violence, or addiction and that appropriate activities under this part are carried out in partnership with community-based organizations that have expertise in addressing such challenges to enhance service delivery..202.Funding for the National Health Service CorpsSection 10503(b)(2) of the Patient Protection and Affordable Care Act (42 U.S.C. 254b–2(b)(2)) is amended—(1)in subparagraph (E), by striking and at the end;(2)in subparagraph (F), by striking the period and inserting ; and; and(3)by adding at the end the following:(G)$360,000,000 for each of fiscal years 2022 through 2026, of which $50,000,000 shall be allocated in each such fiscal year for awards to eligible individuals whose obligated service locations are in schools or community-based settings as described in section 338N of the Public Health Service Act..203.Infant and early childhood clinical workforcePart P of title III of the Public Health Service Act (42 U.S.C. 280g) is amended by adding at the end the following:399V–7.Infant and early childhood clinical workforce(a)In generalThe Secretary, acting through the Associate Administrator of the Maternal and Child Health Bureau, shall establish an Infant and Early Childhood Mental Health Clinical Leadership Program to award grants to eligible entities to establish a national network of training institutes for infant and early childhood clinical mental health.(b)Eligible entitiesTo be eligible to receive a grant under this section, an entity shall—(1)be—(A)an institution of higher education as defined in section 101(a) of the Higher Education Act of 1965, including historically Black colleges and universities (as defined for purposes of section 322 of the Higher Education Act of 1965 (20 U.S.C. 1061)), and Tribal colleges (as defined for purposes of section 316(b) of the Higher Education Act of 1965 (20 U.S.C. 1059c)).; or(B)be a hospital with affiliation with such an institution of higher education, or a State professional medical society or association of infant mental health demonstrating an affiliation or partnership with such an institution of higher education; and(2)submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.(c)Use of grantAn entity shall use amounts received under a grant under this section to establish training institutes to—(1)equip aspiring and current mental health professionals, including clinical social workers, professional counselors, marriage and family therapists, clinical psychologists, child psychiatrists, school psychologists, school counselors, school social workers, nurses, home visitors, community health workers, and developmental and behavioral pediatricians with specialization in infant and early childhood clinical mental health, and those pursuing certification or licensure in such professions; and(2)emphasize equipping trainees with culturally responsive skills in prevention, mental health consultation, screening, assessment, diagnosis, and treatment for infants and children, and their parents as appropriate, who have experienced or are at risk of experiencing trauma, including from intergenerational poverty, civil unrest, discrimination, or oppression, exposure to violence or overdose, as well as prevention of secondary trauma, through—(A)the provision of community-based training and supervision in evidence-based assessment, diagnosis, and treatment, which may be conducted through partnership with qualified community-based organizations;(B)the development of graduate education training tracks;(C)the provision of scholarships, stipends, and trainee supports, including to enhance recruitment, retention, and career placement of students from populations under-represented populations in the mental health workforce; and(D)the provision of mid-career training to develop the capacity of existing health practitioners.(d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, $25,000,000 for each of fiscal years 2022 through 2026..204.Trauma-informed teaching and school leadership(a)Partnership grantsSection 202 of the Higher Education Act of 1965 (20 U.S.C. 1022a) is amended—(1)in subsection (b)(6)—(A)by redesignating subparagraphs (H) through (K) as subparagraphs (I) through (L), respectively; and(B)by inserting after subparagraph (G) the following:(H)how the partnership will prepare general education and special education teachers, including early childhood educators, to support positive learning outcomes and social and emotional development for students who have experienced trauma (including students who are involved in the foster care or juvenile justice systems or runaway or homeless youth) and in alternative education settings in which high populations of youth with trauma exposure may learn (including settings for correctional education, juvenile justice, pregnant, expecting and parenting students, or youth who have re-entered school after a period of absence due to dropping out);;(2)in subsection (d)(1)(A)(i)—(A)in subclause (II), by striking and after the semicolon;(B)by redesignating subclause (III) as subclause (IV); and(C)by inserting after subclause (II) the following:(III)such teachers, including early childhood educators, to adopt evidence-based approaches for improving behavior (such as positive behavior interventions and supports and restorative justice practices), supporting social and emotional learning, mitigating the effects of trauma, improving the learning environment in the school, preventing secondary trauma, compassion fatigue, and burnout, and for alternatives to punitive discipline practices, including suspensions, expulsions, corporal punishment, referrals to law enforcement, and other actions that remove students from the learning environment; and; and(3)in subsection (d), by adding at the end the following:(7)Trauma-informed and resilience-focused practice and work in alternative education settingsDeveloping the teaching skills of prospective and, as applicable, new, early childhood, elementary school, and secondary school teachers to adopt evidence-based trauma-informed and resilience-focused teaching strategies—(A)to—(i)recognize the signs of trauma and its impact on learning;(ii)maximize student engagement and promote the social and emotional development of students;(iii)implement alternative practices to suspension and expulsion that do not remove students from the learning environment; and(iv)engage with other school personnel, including administrators and nonteaching staff, to foster a shared understanding of the items described in clauses (i), (ii), and (iii); and(B)including programs training teachers, including early childhood educators, to work with students with exposure to traumatic events (including students involved in the foster care or juvenile justice systems or runaway and homeless youth) and in alternative academic settings for youth unable to participate in a traditional public school program in which high populations of students with trauma exposure may learn (such as students involved in the foster care or juvenile justice systems, pregnant and parenting students, runaway and homeless students, students exposed to family violence or trafficking, and other youth who have re-entered school after a period of absence due to dropping out)..(b)Administrative provisionsSection 203(b)(2) of the Higher Education Act of 1965 (20 U.S.C. 1022b(b)(2)) is amended—(1)in subparagraph (A), by striking and after the semicolon;(2)in subparagraph (B), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(C)to eligible partnerships that have a high-quality proposal for trauma-informed and resilience-focused training programs for general education and special education teachers, including early childhood educators..(c)Grants for the development of leadership programsSection 202(f)(1)(B) of the Higher Education Act of 1965 (20 U.S.C. 1022a(f)(1)(B)) is amended—(1)in clause (v), by striking and at the end;(2)in clause (vi), by striking the period and inserting ; and; and(3)by adding at the end the following:(vii)identify students who have experienced trauma and connect those students with appropriate school-based or community-based interventions and services..205.Tools for front-line providersNot later than 18 months after the date of enactment of this Act, the Secretary of Health and Human Services, in coordination with appropriate stakeholders with subject matter expertise which may include the National Child Traumatic Stress Network or other resource centers funded by the Department of Health and Human Services, shall carry out activities to develop accessible and easily understandable toolkits for use by front-line service providers (including teachers, early childhood educators, school and out-of-school program leaders, paraeducators and school support staff, home visitors, mentors, social workers, counselors, health care providers, child welfare agency staff, individuals in juvenile justice settings, faith leaders, first responders, kinship caregivers, domestic violence agencies, child advocacy centers, homeless services personnel, and youth development and community-based organization personnel) for appropriately identifying, responding to, and supporting infants, children, and youth, and their families, as appropriate, who have experienced or are at risk of experiencing trauma or toxic stress. Such toolkits shall incorporate best practices developed under section 7132(d) of the SUPPORT for Patients and Communities Act (Public Law 115–271), and include actions to build a safe, stable, and nurturing environment for the infants, children, and youth served in those settings, capacity building, and strategies for addressing the impact of secondary trauma, compassion fatigue, and burnout among such front-line service providers and other caregivers.206.Children exposed to violence initiativeTitle I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10101) is amended by adding at the end the following:OOChildren exposed to violence and addiction initiative3051.Grants to support children exposed to violence and substance use(a)In generalThe Attorney General may make grants to States, units of local government, Indian tribes and tribal organizations (as such terms are defined in section 4 of the Indian Self-Determination Act and Education Assistance Act), and nonprofit organizations to reduce violence and substance use by preventing children’s trauma from exposure to violence or substance use and supporting infants, children, and youth, and their families, who have been harmed by violence, trauma, or substance use to heal.(b)Use of funds(1)In generalA grant under subsection (a) may be used to implement trauma-informed policies and practices that support infants, children, youth, and their families, as appropriate, by—(A)building public awareness and education about the importance of addressing childhood trauma as a means to reduce violence and substance use and improve educational, economic, developmental, and societal outcomes for infants, children, and youth;(B)providing training, tools, and resources to develop the skills and capacity of parents (including foster parents), adult guardians, and professionals who interact directly with infants, children, and youth, in an organized or professional setting, to reduce the impact of trauma, grief, and exposure to violence on children, including through the best practices developed under section 7132(d) of the SUPPORT for Patients and Communities Act (Public Law 115–271); and(C)supporting community collaborations and providing technical assistance to communities, organizations, and public agencies on how they can coordinate to prevent and mitigate the impact of trauma from exposure to violence and substance use on children in their homes, schools, and communities. (2)PriorityPriority in awarding grants under this section shall be given to communities that seek to address multiple types of violence and serve children who have experienced poly-victimization.(c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $11,000,000 for each of fiscal years 2022 through 2026..207.Establishment of law enforcement child and youth trauma coordinating center(a)Establishment of center(1)In generalThe Attorney General, in coordination with the Civil Rights Division, shall establish a National Law Enforcement Child and Youth Trauma Coordinating Center (referred to in this section as the Center) to provide assistance to adult- and juvenile-serving State, local, and tribal law enforcement agencies (including those operated by Indian tribes and tribal organizations as such terms are defined in section 4 of the Indian Self-Determination Act and Education Assistance Act) in interacting with infants, children, and youth who have been exposed to violence or other trauma, and their families as appropriate.(2)Age rangeThe Center shall determine the age range of infants, children, and youth to be covered by the activities of the Center.(b)DutiesThe Center shall provide assistance to adult- and juvenile-serving State, local, and tribal law enforcement agencies by—(1)disseminating information on the best practices for law enforcement officers, which may include best practices based on evidence-based and evidence-informed models from programs of the Department of Justice and the Office of Justice Services of the Bureau of Indian Affairs or the best practices developed under section 7132(d) of the SUPPORT for Patients and Communities Act (Public Law 115–271), such as—(A)models developed in partnership with national law enforcement organizations, Indian tribes, or clinical researchers; and(B)models that include—(i)trauma-informed approaches to conflict resolution, information gathering, forensic interviewing, de-escalation, and crisis intervention training;(ii)early interventions that link child and youth witnesses and victims, and their families as appropriate, to age-appropriate trauma-informed services; and(iii)preventing and supporting officers who experience secondary trauma;(2)providing professional training and technical assistance; and(3)awarding grants under subsection (c).(c)Grant program(1)In generalThe Attorney General, acting through the Center, may award grants to State, local, and tribal law enforcement agencies or to multi-disciplinary consortia to—(A)enhance the awareness of best practices for trauma-informed responses to infants, children, and youth who have been exposed to violence or other trauma, and their families as appropriate; and(B)provide professional training and technical assistance in implementing the best practices described in subparagraph (A).(2)ApplicationAny State, local, or tribal law enforcement agency seeking a grant under this subsection shall submit an application to the Attorney General at such time, in such manner, and containing such information as the Attorney General may require.(3)Use of fundsA grant awarded under this subsection may be used to—(A)provide training to law enforcement officers on best practices, including how to identify and appropriately respond to early signs of trauma and violence exposure when interacting with infants, children, and youth, and their families, as appropriate; and(B)establish, operate, and evaluate a referral and partnership program with trauma-informed clinical mental health, substance use, health care, or social service professionals in the community in which the law enforcement agency serves.(d)Authorization of appropriationsThere are authorized to be appropriated to the Attorney General—(1)$6,000,000 for each of fiscal years 2022 through 2026 to award grants under subsection (c); and(2)$2,000,000 for each of fiscal years 2022 through 2026 for other activities of the Center.